DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation that “the sliding element is configured so that in the protruding position, the lever main body is rotated and the locking portion locks the locked portion in order to slide the sliding element from the protruding position to the pushed-in position” is ambiguous.  “In order to” means “for the purpose of” or “as a means to” or “so that it is possible to.”  https://www.collinsdictionary.com/us/dictionary/english/in-order-to.  As used by in the claim, the relation between “the locking portion locks the locked portion” and “slide the sliding element from the protruding position to the pushed-in position” is unclear and confusing.  For example, as disclosed, the locking portion does not lock the locked portion for the purpose of sliding the sliding element.  For purposes of analysis, the limitation is treated as meaning that sliding the sliding element causes the locking portion to be locked to the locked portion.   Correction is required.

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The prior art does not disclose the as claimed, including 1) a sliding element which is provided at the lever main body in a slidable manner, 2) the second housing is provided with a locking portion for locking the lever main body, 3) the lever main body is provided with a locked portion which is configured to be locked by the locking portion in the completely rotated position, and 4) sliding the sliding element causes the locking portion to be locked to the locked portion.   
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses similar locking features, but the locking portion is on the first housing

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833